      Case: 1:19-cv-02072 Document #: 14 Filed: 05/13/19 Page 1 of 4 PageID #:28



                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


DUSICA PEREZ,

        Plaintiff,                                               1:19-cv-02072

v.
                                                          Honorable Robert M. Dow, Jr.
QUICKEN LOANS, INC.,

        Defendant.

                               JOINT INITIAL STATUS REPORT

        Pursuant to Fed. R. Civ. P. 26(f) and this Court’s Case Management Procedures, and

without prejudice to Defendants’ forthcoming Rule 12(b)(6) motion to dismiss (currently, due on

May 28, 2019), DUSICA PEREZ (“Plaintiff”) and QUICKEN LOANS INC. (“Defendant”)

hereby submit this Joint Initial Status Report.

1.      Nature of the Case

        A.          Parties:

For Plaintiff Dusica Perez                        For Quicken Loans Inc.

Nathan Charles Volheim (Lead Attorney)            Joseph F. Yenouskas (pro hac vice)
Eric Donald Coleman                               GOODWIN PROCTER LLP
Taxiarchis Hatzidimitriadis                       901 New York Ave., N.W.
Sulaiman Law Group, Ltd.                          Washington D.C. 20001
2500 South Highland Avenue, Suite 200             Tel.: (202) 346-4000
Lombard, Illinois 60148                           Fax: (202) 346-4444
630-575-8181                                      jyenouskas@goodwinlaw.com
Fax: 630-575-8188
Email: nvolheim@sulaimanlaw.com                   Jennifer Lisa Majewski (ARDC# 6290114)
Email: ecoleman@sulaimanlaw.com                   Anna-Katrina S Christakis (ARDC# 6242675)
Email: thatz@sulaimanlaw.com                      Pilgrim Christakis LLP
                                                  321 North Clark Street, 26th Floor
                                                  Chicago, IL 60654
                                                  (312) 939-0920
                                                  jmajewski@pilgrimchristakis.com


ACTIVE/99479931.4
      Case: 1:19-cv-02072 Document #: 14 Filed: 05/13/19 Page 2 of 4 PageID #:29



                                                      kchristakis@pilgrimchristakis.com


        B.          Jurisdiction: Federal question jurisdiction is based on the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C § 227 et seq. and 28 U.S.C. § 1331.

        C.          Claims asserted: Plaintiff brings her Complaint against Defendant for alleged

violations of the TCPA. Plaintiff alleges that Defendant violated the TCPA by placing unwanted

solicitation calls to her cellular phone using an automated telephone dialing system (“ATDS”)

and without consent. Plaintiff contends she never gave Defendant consent to call her. Plaintiff

alleges any consent Defendant may have was specifically revoked by Plaintiff. Quicken Loans

denies the allegation, and intends to prove, among other things, that (1) Plaintiff consented to

every call and (2) that it did not use an ATDS when it made the calls in any event.

        D.          Service: Defendant has been served and is represented by counsel.

        E.          Principal Legal Issues:

        1.          Does the telephone technology used by Defendant to make the challenged calls

qualify as an ATDS under the TCPA under the circumstances?

        2.          Whether Plaintiff (or someone acting or purporting to act on her behalf) provided

consent or permission to receive calls by or on behalf of Quicken Loans (47 U.S.C.

§ 227(b)(1)(A)(i); 47 C.F.R. § 64.1200(a)(1)(iii));

        3.          Whether Quicken Loans used an “automatic telephone dialing system” to call a

telephone number assigned to a cellular telephone service without “prior express consent” (47

U.S.C. § 227(a)(1), (b)(1)(A)(i)).

        F.          Principal Factual Issues:

        1.          Whether Defendant had consent to call Plaintiff’s purported cellular phone using

an ATDS? If so, did Plaintiff effectively revoke any consent she may have given?


ACTIVE/99479931.4
      Case: 1:19-cv-02072 Document #: 14 Filed: 05/13/19 Page 3 of 4 PageID #:30



        2.          Whether Plaintiff is the user or subscriber of the subject telephone number;

        3.          Whether Plaintiff (or someone acting or purporting to act on her behalf) provided

her consent or permission to receive calls by or on behalf of Quicken Loans, or requested

information about a mortgage refinance loan and consented to receive calls from Quicken Loans;

        4.          The date, time, content, and means of the challenged communications with

Plaintiff;

        5.          Whether Plaintiff suffered damages as a result of Quicken Loans’ acts and/or

omissions; and, if so, the amount, cause and extent thereof.

        G.           Jury Demand: Plaintiff has demanded a jury trial.

        H.           Proposed Discovery:

                    i.     In the event this matter proceeds beyond the motion to dismiss stage, the

Parties anticipate both written and oral discovery. At this point no discovery has been

exchanged.

                    ii.    This matter is subject to the Mandatory Initial Discovery Pilot (“MIDP”)

program. To the extent this matter proceeds beyond the motion to dismiss stage, the Parties will

comply with the disclosures and timing outlined by the MIDP program.

                    iii.   Proposed Schedule (assuming this matter proceeds beyond the motion to

        dismiss stage):

                           1.      Plaintiff’s to amend complaint (if any) by September 1, 2019.

                           2.      Fact discovery completed by February 17, 2020.

                           3.      Plaintiff’s expert reports due by March 9, 2020.

                           4.      Quicken Loans’ expert reports due by April 13, 2020.

                           5.      Expert discovery completed by May 11, 2020.



ACTIVE/99479931.4
      Case: 1:19-cv-02072 Document #: 14 Filed: 05/13/19 Page 4 of 4 PageID #:31



                           6.     Dispositive motions filed by June 8, 2020.

        I.          Trial: The Parties should be ready to proceed to trial in October 2020. The

Parties do not anticipate any trial lasting more than two to three days.

        J.          Magistrate Judge: The Parties do not unanimously consent to proceed before a

Magistrate Judge.

        K.          Settlement: Plaintiff has recently tendered a settlement demand to Defendant.

Defendant is evaluating the demand.

        J.          Settlement Conference: If this matter proceeds beyond the motion to dismiss

stage, the parties are open to participate in a settlement conference once written discovery is

exchanged.

Respectfully submitted,

/s/ Nathan Volheim (w/ consent)                       /s/ Jennifer L. Majewski
Nathan Charles Volheim                                Joseph F. Yenouskas (pro hac vice)
Eric Donald Coleman                                   GOODWIN PROCTER LLP
Taxiarchis Hatzidimitriadis                           901 New York Ave., N.W.
Sulaiman Law Group, Ltd.                              Washington D.C. 20001
2500 South Highland Avenue, Suite 200                 Tel.: (202) 346-4000
Lombard, Illinois 60148                               Fax: (202) 346-4444
630-575-8181                                          jyenouskas@goodwinlaw.com
Fax: 630-575-8188
nvolheim@sulaimanlaw.com                              Jennifer Lisa Majewski (ARDC# 6290114)
ecoleman@sulaimanlaw.com                              Anna-Katrina S Christakis (ARDC# 6242675)
thatz@sulaimanlaw.com                                 Pilgrim Christakis LLP
                                                      321 North Clark Street, 26th Floor
Attorneys for Plaintiff                               Chicago, IL 60654
                                                      (312) 939-0920
                                                      jmajewski@pilgrimchristakis.com
                                                      kchristakis@pilgrimchristakis.com

                                                      Attorneys for Defendant

Dated: May 13, 2019




ACTIVE/99479931.4
